         Case: 19-72767, 11/21/2019, ID: 11507831, DktEntry: 2, Page 1 of 1




                    UNITED STATES COURT OF APPEALS                         FILED
                              FOR THE NINTH CIRCUIT                        NOV 21 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
In re: JOHN ABELL.                               No.    19-72767
______________________________
                                                 D.C. No.
JOHN ABELL,                                      2:11-cr-00354-GMN-GWF-1
                                                 District of Nevada,
                Petitioner,                      Las Vegas

 v.                                              ORDER

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA, LAS
VEGAS,

                Respondent,

UNITED STATES OF AMERICA,

                Real Party in Interest.

Before: BYBEE, IKUTA, and OWENS, Circuit Judges.

      A review of the district court’s docket indicates that the district court has

denied petitioner’s 28 U.S.C. § 2255 motion. Accordingly, the petition for a writ

of mandamus is denied as moot.

      DENIED.
